Citation Nr: 0408485	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  94-36 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether the veteran has filed a timely appeal to a January 8, 
1991 decision that the veteran's discharge from military 
service on May 16, 1975, was issued under conditions which 
constitute a bar to the payment of Department of Veterans 
Affairs (VA) benefits.  



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran had honorable service from February 1971 to 
February 1973, and from November 1976 to November 1977.  The 
veteran also served from August 1973 to May 1975, and was 
discharged under other than honorable conditions.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a July 1994 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, wherein the RO determined that the 
veteran had failed to submit a timely VA Form 9, Substantive 
Appeal, to a January 8, 1991 RO decision.  In a February 2000 
decision, the Board determined that the veteran did not file 
a timely appeal of the January 8, 1991 RO decision.  The 
veteran appealed the Board's decision to the Unites States 
Court of Appeals for Veterans Claims (Court).  In a March 
2003 decision, the Court vacated the Board's February 2000 
decision and remanded the matter to the Board for 
consideration of the veteran's equitable tolling argument.  
Thus, this matter has been returned to the Board for 
additional consideration.

For reasons that will become apparent, this matter is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



REMAND

In a March 2003 decision, the Court vacated the Board's 
February 2000 decision and remanded this matter to the Board 
for consideration in the first instance and development of a 
record as to the veteran's argument for equitable tolling.  
Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), this matter must initially be addressed by the agency 
of original jurisdiction.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that any notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and all 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should reconsider this matter 
in accordance with the Court's March 2003 
decision.  The RO should also review the 
record and determine the veteran's 
representative, if any, at the time the 
September 1993 Statement of the Case was 
issued. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




